Citation Nr: 1640516	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include schizoid personality disorder, anxiety, and depression.

2.  Entitlement to service connection for colonic adenocarcinoma, to include lymph node cancer and residuals, to include as a result of exposure to chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) from April 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.


REMAND

In August 2014, the Veteran submitted an authorization to release information in order to request treatment records from the Sumner Regional Medical Center in Gallatin, Tennessee.  He has also indicated that he had received treatment through the TRI-STAR Health System in Madison, Tennessee; the Portland Medical Center in Portland, Tennessee; and the Hendersonville Medical Center in Hendersonville, Tennessee.  The record does not show efforts to obtain the Veteran's treatment records from those institutions.  On remand, records from that treatment provider should be obtained.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Efforts should be made and documented to obtain those records, as authorized by the Veteran.

Concerning the Veteran's carcinoma claim, the Veteran's service medical records do not show that he complained of, or was treated for, any type of cancer while in active service.  There are also no complaints of, or treatment for, any type of chemical exposure.  Post-separation private treatment records from 2006 to 2011 show that the Veteran was diagnosed with colonic adenocarcinoma in 2006 and mestatic liver cancer in 2007, and underwent multiple surgeries and rounds of chemotherapy for the condition.

In May 2014, the Board remanded the claim to obtain an etiology opinion concerning the claimed colon carcinoma.  

A July 2014 VA intestinal noted a history of colon cancer.  The examiner opined that the Veteran's cancer was less likely than not incurred in or caused by service.  The examiner explained that the service medical records did not indicate that the Veteran complained of or was treated for any gastrointestinal condition during service.  There was also no documentation of chemical exposure resulting in service.  The examiner stated that it was less likely as not that the Veteran's gastrointestinal condition was related to active service as the service medical records did not show evidence to support the claim.

An opinion that relies only on the absence of symptoms or treatment since service is not adequate.  An additional opinion is necessary to address the nature and etiology of the Veteran's colonic adenocarcinoma.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In May 2014, the Board noted the Veteran's assertions that he has a psychiatric disability, to include a schizoid type personality disorder with conversion reaction, anxiety, and depression, as a result of active service.  Specifically, the Veteran contends that active service aggravated a pre-existing psychiatric disability resulting from multiple childhood traumas.  The Veteran has also asserted that the physical stress of being in service caused him to experience partial leg paralysis in active service.

The Veteran's June 1971 entrance medical examination shows that the Veteran was found as fit for service and his clinical evaluation was normal in every category.  

A review of the service medical records shows that he was diagnosed with personality disorder, schizoid type with conversion reaction with severe anxiety, while in active service.  The Veteran's treating physicians opined that his partial, and later full, leg paralysis was the effect of the severe anxiety.  The Veteran was discharged from service for not meeting the physical fitness requirements.

A July 1971 clinical record shows that the Veteran described himself as very anxious and having anger management difficulties.  The physician noted that the Veteran had a history of polio myelites, previously unknown to the Army, and from the age of two to four wore braces on both of his legs.  The physician also noted that, when upset, the Veteran experienced weakness and tingling in his legs "on an emotional basis," and that his legs probably had some residual weakness.  The physician reported that while the Veteran arrived at the clinic completely paralyzed, anxious, and depressed, he responded well to psychotherapy and his ability to walk was restored.  The physician opined that the Veteran had chronic anxiety, was unable to tolerate the stress of Army life, and responded to the stress with a conversion reaction causing the paralysis of his legs.  The examiner also stated that the Veteran did not meet the medical fitness standards for induction and that his condition was not service-aggravated. 

The August 1971 separation examination found that the Veteran had a history of polio, his legs sometimes became partially paralyzed, he had severe cramps at times, and experienced stiffness of the joints.  Unlike on the entrance examination, the boxes for "swollen and painful joints," "cramps in legs," and "paralysis, including infantile" were checked "yes."  The form also shows that the Veteran was diagnosed with personality disorder, schizoid type with conversion reaction and severe anxiety, which disqualified him from service. 

The Board additionally noted that a Veteran is presumed to have been sound upon entry into the service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  The record shows that the Veteran reported physical, psychological, and sexual abuse as a child.  Therefore, the Board remanded the claim to schedule the Veteran for a VA examination to determine the nature and etiology of any currently present psychiatric disability, to include whether it clearly and unmistakably existed prior to active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

The requested VA examination was conducted in July 2014.  The examiner indicated that the Veteran had symptoms attributable to an unlisted mental disorder.  Additionally, in response to the question "Does the Veteran now have or has he/she ever been diagnosed with a mental disorder(s)?" the examiner checked a box indicating "yes."  However, the VA examiner concluded that the Veteran did not report symptoms sufficient to diagnose any Axis I psychiatric condition.  Consequently, no etiology opinion was given.

A grant of service connection requires that there be a current disability.  However, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is evidence of a diagnosis of a psychiatric disability that was present during the pendency of the Veteran's claim, remand is necessary to obtain an etiology opinion concerning the January 2012 diagnoses of mood disorder not otherwise specified and depression not otherwise specified.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding treatment records from the Sumner Regional Medical Center, and associate them with the record.  Also obtain any other relevant outstanding treatment records, to include outstanding VA treatment records and any records from TRI-STAR Health System in Madison, Tennessee; the Portland Medical Center in Portland, Tennessee; and the Hendersonville Medical Center in Hendersonville, Tennessee that are not already of record.

2.  Then, request an addendum opinion from the examiner who conducted the July 2014 intestinal evaluation of the Veteran.  The examiner must review the claims file and his prior examination report.  Based upon the review of the claims file and his prior examination report, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colonic adenocarcinoma and mestatic liver cancer were incurred in or is otherwise related to honorable active service.  The examiner must consider and discuss the Veteran's specific contention that he was exposed to chemicals while on the rifle range on active duty.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of cancer is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the Veteran's cancer, that should be stated.  If the July 2014 examiner is unavailable, arrange for another examiner with appropriate expertise to review the record and provide the requested opinion.  If additional examination of the Veteran is necessary, arrange for the Veteran to undergo the appropriate VA examination.  Any opinion expressed must be accompanied by a complete rationale.

3.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist who has not previously examined him.  The examiner must review the claims file and the prior examination report and should note that review in the report.  Any opinion expressed must be accompanied by a complete rationale.  The examiner should provide the following information:

(a)  With respect to the January 2012 diagnoses of mood disorder not otherwise specified and depression not otherwise specified is it at least as likely as not (50 percent or greater probability) that disability was present during service?

(b)  With respect to the January 2012 diagnoses of mood disorder not otherwise specified and depression not otherwise specified is it at least as likely as not (50 percent or greater probability) that disability was incurred in service or is related to psychiatric treatment in service?

(c)  Is it clear and unmistakable that any psychiatric disability existed prior to the Veteran's active service?  If so, is it clear and unmistakable that psychiatric disability underwent no permanent increase or aggravation in severity during active service?

(d)  Do any of the psychiatric diagnoses represent a psychosis?  If so, was the psychosis manifested during service or within one year following separation from service?

(e)  Do any of the psychiatric diagnoses represent a personality disorder?  If so, did any personality disorder have any superimposed Axis I psychiatric disability in service?

4.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

